Citation Nr: 1746633	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  15-02 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Y. Lee, Associate Counsel



INTRODUCTION

The Veteran had honorable active duty service with the United States Air Force from May 1954 to May 1974, including service in the Republic of Vietnam.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence shows that the Veteran was exposed to herbicides at Eglin Air Force Base in Florida during active service from May 1963 to May 1966.  

2.  There is no affirmative evidence to support a conclusion that the Veteran's ischemic heart disease is not related to herbicide exposure.  


CONCLUSION OF LAW

Service connection for ischemic heart disease, to include as due to herbicide exposure is warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Duties  

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  As for the issue of entitlement to service connection for ischemic heart disease, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Service Connection  

The Veteran contends that he is entitled to service connection for ischemic heart disease.  As the evidence of record shows that the Veteran was exposed to herbicides at Eglin Air Force Base in Florida during his service from May 1963 to May 1966, the presumption pertaining to herbicide exposure applies.  Thus, the Board notes that the Veteran is service connected for a disability of ischemic heart disease, to include as due to herbicide exposure.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if preexisting, such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Board must assess the credibility and weight of all of the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 
181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 
24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue.").  Post-service VA treatment records show that the Veteran was diagnosed with coronary artery disease in 1984, and that he underwent coronary bypass surgery in 2004.  

With respect to the second element of an in-service incurrence or aggravation of a disease or injury, the claimed injury is exposure to herbicides.  The Veteran asserts that he was exposed to herbicides during his active service.  The evidence on record shows that he was stationed at Eglin Air Force Base in Florida from May 1963 to May 1964.  Air Force records show that herbicides as defined in 38 C.F.R. 
§ 3.307(a)(6)(i) were repeatedly applied in a remote test area of Eglin Air Force Base from June 1962 to October 1970.  This fact was confirmed by the U.S. Army and Joint Services Records Research Center in July 2009.  Therefore, the Veteran's active service at Eglin Air Force Base overlapped the period of herbicide testing at a remote area of that base.  

To support his assertion that he served at Elgin Air Force Base from May 1963 to May 1964, the Veteran provided the Special Order dated September 7, 1966, issued by the Eglin Air Force Base, indicating that the Veteran was awarded the Air Force Good Conduct Medal for his period of service at Eglin Air Force Base.  The provided chronological listing of service in the Veteran's military personnel record confirms that the Veteran was on duty at Eglin Air Force Base during the specified period of time.  

The Board acknowledges that the Department of Defense (DoD) has confirmed that from 1962 to 1970, a study was performed concerning vegetation changes and ecological studies at Eglin Air Force Base, where herbicides were sprayed.  In light of all of this evidence, the preponderance of competent and credible evidence shows that the Veteran was exposed to herbicides while on duty at Eglin Air Force Base in Florida during his service there from May 1963 to May 1964.  Therefore, the second element of in-service injury is established.  

Turning to the third element of a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the disorders granted presumptive service connection under 38 C.F.R. § 3.309(e) for Agent Orange exposure are specified with precision.  The disorder for which service connection is sought must be specified at 38 C.F.R. § 3.309(e) in order to apply the presumption of service incurrence thereunder.  In this case, the disability specified at 38 C.F.R. § 3.309(e) include ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  As previously stated, the Veteran was diagnosed with coronary artery disease in 1984, and he underwent a coronary bypass surgery in 2004.  Thus, the nexus presumption found in 
38 C.F.R. § 3.309(e) is applicable as to this claim.  There is no affirmative evidence to support a conclusion that the Veteran's coronary artery disease is not related to herbicide exposure.  Accordingly, the third element for service connection is established on a presumptive basis.  

In summary, the Board is of the opinion that the Veteran has met all requirements needed to establish service connection for ischemic heart disease.  The benefit sought on appeal is accordingly allowed.  


ORDER

Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure, is granted. 




____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


